Kruse, J. (dissenting):
I think the relator is entitled to the protection afforded by section 22 of the Civil Service Law against summary removal from municipal service without stated charges and an opportunity to be heard.
The fire company in which he served the time required by law was not, as it seems to me, an irresponsible association or organization without responsibility to the city. The relator as well as his company was under the control of the fire department officers and that authority was recognized by the relator and his company — and 1 think the authority and control which the fire department officers assumed was within their power.
Up to 1881 the fire department of the city seems to have consisted exclusively of volunteer firemen, who Served without pay, among others the company to which the relator belonged. Chapter 5l7 of the Laws of 1881 provided for the appointment of a board of fire commissioners. It required the board to organize fire companies, to appoint firemen thereto and pay them reasonable compensation, the number to be appointed and paid not to exceed twenty-five; but the board might authorize the chief engineer in cases of emergency to appoint additional firemen. The board of fire commissioners organized a paid fire department, but the volunteer fire companies do not seem to have been disbanded. They continued to apt with the paid fire department, attending fires and performing the duties of firemen under the orders of the chief engineer and officers of the fire department and the general control of the board. The board not only purchased uniforms and other articles for the use of the relator’s company, but recognized him as an active member, and upon the certificate of the foreman and secretary of his company, confirmed by the chief engineer of the fire department, granted him a certificate of honorable discharge after five years’ service as a member of the fire department.
I do not think it necessary that the relator’s company should have been organized as a corporation to entitle him to the protection of the provisions of the Civil Service Law to which attention has been called; nor that he should have received compensation for the services which he rendered as a fireman. Practically, he was a member of the city fire department; a volunteer serving without *717pay ; faithfully served his time ; was so recognized by the city officers, and I think they should not now be heard to say that he is not entitled to the advantages and protection which the law gives to honorably-discharged volunteer firemen.
The point is made that if the relator has any legal grievance, he has mistaken his remedy. I think not. In a case like this, where no hearing at all was had, mandamus,.I think, is the proper remedy.
I think the peremptory writ should have been granted.
Spring, J., concurred.
Final order affirmed, with costs.